Order entered January 31, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00934-CV

                        KALEI MERRILL, Appellant

                                      V.

                  MITCHELL CURRY, ET AL., Appellees

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-01827-2019

                                   ORDER

      Before the Court is appellant’s January 27, 2022 unopposed second motion

for an extension of time to file her brief on the merits. We GRANT the motion

and extend the time to February 17, 2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE